Title: To John Adams from Tristram Dalton, 19 July 1782
From: Dalton, Tristram
To: Adams, John



Newburyport July. 19th. 1782
Sir

Under the 25th May last I did myself the honor of addressing you in behalfe of a Capt William Armstrong, late Comander of a vessel belonging to me—who, by the then last accounts, was suffering a severe confinement on board a Ship at Portsmo. I felt much on this account, both as he was a worthy young fellow—and as it appeared to me an insult upon a subject of these States—therefore on a public principle, joyned to a presumption on our former connections, I took the liberty to ask your noticing the affair.
It is with much pleasure I can advise of Capt Armstrong’s escape from Portsmo and his safe arrival home. He tells that on his arrival at Portsmouth he was put on board a Guard Ship—Admiral Pye’s, there confined in Irons on both legs, for three months and three days—and part of the time handshackled, for which treatment no reason was given him. At a very great risque, tired of his cruel situation, he effected a happy escape.
Being informed that a regular exchange of American Prisoners who are or may be carried to England, is likely to take place, any such behaviour in the British, for the future, may be easily enquired into—and a stop put thereto.
As the aforementioned Letter of 25th May, may go in the same vessel with this, I beg leave to refer you to the latter part of it, respecting my present engagements in public life, which makes me more earnestly wish for every intelligence, that may be useful in that line.
I remain, with the highest Esteem, and personal Regard, Sir your most hble Servant

Tristram Dalton

